Exhibit 10.1
AMENDMENT TO THE
CLEARWIRE CORPORATION
2010 EXECUTIVE CONTINUITY PLAN
     Clearwire Corporation, by action of the Compensation Committee of the
Board, adopted the following amendments to the Clearwire Corporation 2010
Executive Continuity Plan (the “2010 Plan”). Pursuant to Section 11.1 of the
2010 Plan, this amendment shall be binding on Clearwire Corporation and each
Participant in the plan in accordance with the terms of the 2010 Plan and any
executed consent to the amendment, effective March 10, 2011.
     1. Section 6.2 is amended by adding the following paragraph:
     Notwithstanding the foregoing, all or part of the cash portion of any
Executive Continuity Benefits (up to the Severance Amount as defined in
Section 13.8) may, at the option of the Company, be paid in the form of stock
instead of cash. Any amount not paid in stock, including the cash portion of
Executive Continuity Benefits in excess of the Severance Amount, shall be paid
in equal bi-weekly installments over the applicable Non-Competition Period. To
the extent paid in stock, payment will be made in a single distribution in the
form of Restricted Shares of Clearwire stock (CLWR). The stock will be equal in
value to the cash portion the Participant would have received, determined using
the closing stock price on the trading day before the Participant’s last day of
employment (the “Grant Date”), rounded up to the nearest whole share, plus a 1%
premium to cover broker’s fees. The Restricted Shares will be issued when
installments would have begun, after execution of the Release and
Non-Competition Agreement (if applicable), and expiration of the time to revoke
the Release (the “Release Date”), and provided that Participant has agreed to
the terms of the Non-Competition Agreement. Sufficient stock will be sold on the
Release Date to cover withholding obligations, and the remaining shares will be
deposited in the Participant’s E*TRADE account. In addition, if between the
Grant Date and the time it is sold the value of Clearwire stock declines below
the cash portion that the Participant would have received, the Company will pay
a cash “true-up” equal to the amount of the decline; provided, that the
Participant sold the stock within 10 business days of the first opportunity that
occurs on or after the Release Date to sell it free of trading restrictions.
     For example, if, after giving effect to Article 7, a Group II Participant
is to receive $600,000 in cash as part of the Regular Severance Benefits, at the
Company’s option up to $490,000 may be paid in the form of stock and the excess
will be paid over the one-year Non-Competition Period applicable to the Group II
participant in 26 equal installments of $4,230.77 each, subject to applicable
withholding. Each installment payment would be subject to compliance with the
Non-Competition Agreement. If the value of the stock is $5 per share on the
Grant Date, the Participant would be granted 98,000 shares, plus a 1% premium
equals 98,980 shares. Assuming that the stock is sold at the first available
opportunity and the price has declined to $4.70 per share at that time, the
Company will pay a cash true-up of $29,400 (98,000 shares times $0.30).
     2. Section 6.3 is amended by adding the following sentence:
     “This section 6.3 does not apply to proceeds of the sale of stock received
as payment for the cash portion of Executive Continuity Benefits under
Section 6.2.”

 



--------------------------------------------------------------------------------



 



     3. Section 11.1 is amended to read as follows:
     The Board may amend, modify or terminate this Plan at any time. On or
before the second anniversary of the Effective Date, no amendment, modification
or termination of this Plan shall adversely affect, in any way, the rights or
Executive Continuity Benefits of any employee who has become a Participant under
the Plan unless the Participant receives substantially similar rights and
benefits under another plan or agreement adopted by the Company, the Participant
consents to such amendment in writing, or this Plan has terminated as to the
Participant under Section 11.2 below. After the second anniversary of the
Effective Date, the Plan may be amended, modified or terminated in any manner
upon one year’s prior written notice to each Participant whose rights or
Executive Continuity Benefits may be adversely affected thereby and for whom
this Plan has not then terminated, unless such Participant consents to a shorter
notice period.
     4. Section 13.8 is amended by adding the following paragraph:
     To clarify the applicability of Section 409A of the Code, the Company
intends that the cash portion of any Executive Continuity Benefit up to the
Severance Amount shall fall within the exception for an involuntary separation
pay plan in Treas. Reg. 1.409A-1(b)(9)(iii), while the excess over the Severance
Amount shall be subject to Section 409A. Therefore, the excepted portion of the
Plan shall not be considered deferred compensation and shall not be subject to
the 6-month delay in payments for “specified employees.” The Severance Amount
means the lesser of (a) two times the Participant’s annual rate of pay for the
calendar year prior to the year of termination (adjusted for any increase during
that year that expected to continue indefinitely if the Participant had not been
terminated) or? (b) two times the maximum dollar limit on compensation that may
be taken into account under Code Section 401(a)(17). (For 2011 the dollar limit
is $245,000, so (b) is $490,000.)
     EXECUTED this 10th day of March, 2011.

            CLEARWIRE CORPORATION
      By:   /s/ Erik E. Prusch                    

 



--------------------------------------------------------------------------------



 



         

CONSENT TO AMENDMENT
     The undersigned Participant in the Clearwire Corporation 2010 Executive
Continuity Plan (the 2010 Plan), consents to the Amendment to the 2010 Plan
adopted effective                     , 2011 as attached hereto, including the
provisions amending Section 11.1 of the 2010 Plan, and agrees to be bound by the
Amendment.

          DATED _____________   Participant:
                 Print Name:                

 